DETAILED ACTION
	This action is responsive to 08/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a driving backplane and a display panel that may improve a display effect of display panels.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A driving backplane having a plurality of sub-pixel regions, the driving backplane comprising: a base; a first insulating layer, a second insulating layer, and a third insulating layer that are disposed on the base; wherein the second insulating layer is farther away from the base than the first insulating layer, and the third insulating layer is farther away from the first insulating layer than the second insulating layer; a plurality of pixel driving circuits disposed on the base, a pixel driving circuit of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions; a plurality of data lines and a plurality of first power supply voltage lines disposed on the base; wherein the pixel driving circuit is electrically connected to a data line, and is further electrically connected to a first power supply voltage line; the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit, and the data line and the first power supply voltage line are arranged in a same layer and insulated from each other; and the pixel driving circuit includes: a driving transistor; a first switching transistor; and a first conductive pattern, the first conductive pattern being located on a side, away from the base, of a gate of the driving transistor and a gate of the first switching transistor; wherein the first conductive pattern is electrically connected to the gate of the driving transistor through a first via disposed in the third insulating layer and the second insulating layer that are located between the first conductive pattern and the gate of the driving transistor, and the first conductive pattern is electrically connected to a second electrode of the first switching 2Docket No.: ZBSD-110-CON transistor through a second via disposed in the third insulating layer, the second insulating layer and the first insulating layer that are located between the first conductive pattern and the second electrode of the first switching transistor; and an orthogonal projection of the first conductive pattern on the base is located within an orthogonal projection of the first power supply voltage line on the base, wherein the pixel driving circuit further includes a second conductive pattern; the second conductive pattern is electrically connected to the first power supply voltage line; and the second conductive pattern and the first conductive pattern are disposed in a same layer; an orthogonal projection of the second conductive pattern on the base overlaps with the orthogonal projection of the first power supply voltage line on the base.”
Other allowable subject matter (claims 4, 17, and 19) was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627